 
Exhibit 10.9

 


 

 Environmental Indemnity Agreement  [ex10_8.gif]

 




THIS ENVIRONMENTAL INDEMNITY AGREEMENT (the “Agreement”) is made as of the
27th day of June, 2012, by INTEGRATED BIOPHARMA, INC., a corporation of the
State of Delaware (“Integrated”), InB:MANHATTAN DRUG COMPANY, INC., a
corporation of the State of New York (“MD”), AGROLABS, INC., a corporation of
the State of New Jersey (“AL”), IHT HEALTH PRODUCTS, INC., a corporation of the
State of Delaware (“IHT”), VITAMIN FACTORY, INC., a corporation of the State of
Delaware (“Vitamin”), IHT PROPERTIES CORP., a corporation of the State of
Delaware (“IHTP” and collectively with Integrated, MD, AL, IHT and Vitamins, the
“Borrower” and the “Indemnitor”), each with an address at 225 Long Avenue,
Building 15, P.O. Box 278, Hillside, New Jersey  07205,  in favor of PNC BANK,
NATIONAL ASSOCIATION, as Agent for Lenders (the “Bank”), with an address at Two
Tower Center Boulevard, East Brunswick, New Jersey  08816.




A.           Pursuant to a certain Revolving Credit, Term Loan and Security
Agreement by and among the Borrower, the Bank, the other financial institutions
named therein (collectively with the Bank, the “Lenders”), and the Bank as Agent
for the Lenders (Bank in such capacity, the “Agent”) dated the date hereof (as
may be amended, modified, restated, replaced, increased and/or extended from
time to time, the “Loan Agreement”), the Borrower has borrowed from the Lenders
certain loans in the original principal amount of $11,727,000 (as such amount
may be increased and/or decreased from time to time, the “Loan”) as evidenced by
a certain Revolving Credit Note dated the date hereof executed by the Borrower
in favor of the Agent for the benefit of the Lenders in the amount of $8,000,000
(as may be amended, restated, modified, replaced, extended and/or increased from
time to time, the “Revolving Note”) and a certain Term Note dated the date
hereof executed by the Borrower in favor of the Agent for the benefit of the
Lenders in the amount of $3,727,000 (as may be amended, restated, modified,
replaced, extended and/or increased from time to time, the “Term Note” and
collectively with the Revolving Note and collectively with any and all other
notes that may be delivered from time to time in connection with any obligation
of the Borrower to the Lenders, as all may be amended, modified, restated,
replaced, increased and/or extended from time to time, the “Note”) (the Loan
Agreement, the Note and any mortgage, deed of trust, deed to secure debt and all
of such related agreements, and all other documents evidencing, securing or
guaranteeing payment of any obligations to the Lenders, as any of the same may
be amended, modified, supplemented, replaced or refinanced from time to time,
are hereinafter collectively referred to as the “Loan Documents”), which Loan
Documents are incorporated herein by reference and made a part hereof; and


B.           The obligations under the Loan Documents are secured by, among
other things, a certain Mortgage and Security Agreement executed by IHTP in
favor of the Bank dated the date hereof (as the same may be amended, modified,
restated, replaced and/or refinanced from time to time, the “Mortgage”) against
certain premises described in Exhibit A attached hereto (the “Property”), and
recorded or to be recorded in the real estate records of the County or Counties
in New Jersey where the Premises are located; and


C.           To induce the Bank to agree to make the Loan, the Indemnitor has
agreed to enter into this Agreement.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Indemnitor hereby covenants, warrants,
represents and agrees as follows:


1.           Bank Rights Under the Agreement.  The Bank’s rights and remedies
under this Agreement shall be in addition to all rights and remedies of the Bank
under the Mortgage, the Loan Agreement, the Note and any guaranty or guarantees
(whether of payment or performance) given to the Bank in connection with the
Loan and under any Loan Document.  Payments, if any, by the Indemnitor as
required under this Agreement shall not reduce the Indemnitor’s obligations and
liabilities under any of the Loan Documents.  Any default by the Indemnitor
under this Agreement (including any breach of any representation or warranty
made by the Indemnitor) shall, at the Bank’s option, constitute a default and an
Event of Default (“Event of Default”) under the Loan Agreement, the Note, the
Mortgage and/or any of the other Loan Documents after the expiration of any
applicable cure period.
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
2.           Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:


(a)           “Environmental Laws” means all federal, state or commonwealth and
local laws, regulations, statutes, codes, rules, resolutions, directives,
orders, executive orders, consent orders, guidance from regulatory agencies,
policy statements, judicial decrees, standards, permits, licenses and
ordinances, or any judicial or administrative interpretation of any of the
foregoing, pertaining to the protection of land, water, air, health, safety or
the environment, whether now or in the future enacted, promulgated or issued,
including the laws of the state where the Mortgage is or is to be recorded;


(b)           “Regulated Substances” includes any substances, chemicals,
materials or elements that are prohibited, limited or regulated by the
Environmental Laws, or any other substances, chemicals, materials or elements
that are defined as “hazardous” or “toxic,” or otherwise regulated, under the
Environmental Laws, or that are known or considered to be harmful to the health
or safety of occupants or users of the Property.  The term Regulated Substances
shall also include any substance, chemical, material or element (i) defined as a
“hazardous substance” under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”) (42 U.S.C. §§ 9601, et seq.),
as amended by the Superfund Amendments and Reauthorization Act of 1986, and as
further amended from time to time, and regulations promulgated thereunder; (ii)
defined as a “regulated substance” within the meaning of Subtitle I of the
Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i), and
regulations promulgated thereunder; (iii) designated as a “hazardous substance”
pursuant to Section 311 of the Clean Water Act (33 U.S.C. § 1321), or listed
pursuant to Section 307 of the Clean Water Act (33 U.S.C. § 1317); (iv) defined
as “hazardous”, “toxic”, or otherwise regulated, under any Environmental Laws
adopted by the state in which the Property is located, or its agencies or
political subdivisions; (v) which is petroleum, petroleum products or
derivatives or constituents thereof; (vi) which is asbestos or
asbestos-containing materials; (vii) the presence of which requires
notification, investigation or remediation under any Environmental Laws or
common law; (viii) the presence of which on the Property causes or threatens to
cause a nuisance upon the Property or to adjacent properties or poses or
threatens to pose a hazard to the health or safety of persons on or about the
Property; (ix) the presence of which on adjacent properties would constitute a
trespass by the Indemnitor; (x) which is urea formaldehyde foam insulation or
urea formaldehyde foam insulation-containing materials; (xi) which is lead base
paint or lead base paint-containing materials; (xii) which are polychlorinated
biphenyls or polychlorinated biphenyl-containing materials; (xiii) which is
radon or radon-containing or producing materials; or (xiv) which by any laws of
any governmental authority requires special handling in its collection, storage,
treatment, or disposal; and


(c)           “Contamination” means the seeping, spilling, leaking, pumping,
pouring, emitting, using, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, releasing or the presence of Regulated Substances at, under
or upon the Property or into the environment, or arising from the Property or
migrating to or from the Property, which may require notification, treatment,
response or removal action or remediation under any Environmental Laws.


(D)           “Phase I” or “Phase I Report” means that certain Phase 1
Environmental Site Assessment Report For Tax Block 1108, Lot 43, 201 Route 22,
Hillside, New Jersey, prepared for Integrated BioPharma, Inc. prepared by Langan
Engineering & Environmental Services, dated May 7, 2012.
 
 
2
 
 
 

--------------------------------------------------------------------------------

 

 
3.           Representations and Warranties.  The Indemnitor hereby represents
and warrants that to the best of the Indemnitor’s knowledge, after due inquiry
and investigation, except as is otherwise set forth on Schedule I attached
hereto and the Phase I and except as provided in the last sentence of Section 4
herein:


(a)           no Contamination is present at, on or under the Property and no
Contamination is being emitted from the Property onto any surrounding or
adjacent areas;


(b)           all activities and operations at the Property have been and are
being conducted in compliance with all applicable Environmental Laws, and the
Indemnitor has obtained all permits, licenses, consents and approvals required
under the Environmental Laws for the conduct of operations and activities at the
Property, and all such permits, licenses, consents and approvals are in full
force and effect;


(c)           the Property has never been used to generate, manufacture, refine,
transport, handle, transfer, produce, treat, store, dispose of or process any
Regulated Substances, except in compliance with all applicable Environmental
Laws and in such a manner that no Contamination has been released on or under
the Property;


(d)           no underground or aboveground storage tanks subject to regulation
under any Environmental Laws are or have been located on or under the Property;


(e)           no measurable levels of radon or radon containing or producing
products are present in the existing structures on the Property.  If at any time
during the term of the Loan, measurable amounts of radon are detected in any
structures on the Property, the Indemnitor hereby agrees, at its sole expense,
to take all actions necessary to reduce such radon gas to acceptable levels;


(f)           no civil, administrative or criminal proceeding is pending or, to
the knowledge of Indemnitor, threatened against the Indemnitor relating to the
condition of or activities at the Property, nor has any notice of any violation
or potential liability under any Environmental Laws been received, nor has the
Indemnitor reason to believe such notice will be received or proceedings
initiated, nor has the Indemnitor entered into any consent, decree or judicial
order or settlement affecting the Property, nor has the Indemnitor or the
Property been the subject of any other administrative or judicial order or
decree;


(g)           the Property is not listed or proposed for listing on the National
Priorities List pursuant to Section 9605 of CERCLA, or on the Comprehensive
Environmental Response, Compensation and Liability Information System or on any
similar state or local list of environmentally problematic/regulated sites;


(h)           no portion of the Property constitutes wetland or other “water of
the United States”, flood plain or flood hazard area, or coastal zone, as
defined by the applicable Environmental Laws;


(i)           no lien has been attached to any revenues or any real or personal
property owned by the Indemnitor and located in the state where the Property is
located, including the Property, for damages or cleanup, response or removal
costs, under any Environmental Laws, or arising from an intentional or
unintentional act or omission in violation thereof by the Indemnitor, or any
previous owner or operator of the Property;


(j)           no Contamination has been discharged or emitted from the Property
into waters on, under or adjacent to the Property, or onto lands from which
Regulated Substances might seep, flow or drain into such waters;


(k)           no report, analysis, study or other document prepared by or for
any person exists identifying that any Contamination has been, or currently is,
located upon or under the Property;
 
3
 
 
 

--------------------------------------------------------------------------------

 
 

 
(l)           neither the transaction contemplated by the Loan Documents nor any
other transaction involving the sale, transfer or exchange of the Property will
trigger or has triggered any obligation under the Environmental Laws to make a
filing, provide a deed notice, provide disclosure or take any other action, or
in the event that any such transaction-triggered obligation does arise or has
arisen under any Environmental Laws, all such actions required thereby have been
taken;


(m)           the execution, delivery and performance by the Indemnitor of this
Agreement does not and will not contravene any (i) law or governmental rule,
regulation or order which is applicable to the Indemnitor and no authorization,
approval or other action by, and no notice to or filing with, any governmental
entity is required for the due execution, delivery and performance by the
Indemnitor of this Agreement, or (ii) contractual restriction which is binding
upon or which affects the Indemnitor, and does not and will not result in or
require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any property of the Indemnitor other than
Permitted Encumbrances; and


(n)           this agreement is a legal, valid and binding obligation of the
Indemnitor, enforceable against the Indemnitor in accordance with its terms.


4.           Environmental Covenants.  The Indemnitor hereby covenants and
agrees as follows:


(a)           to cause all activities at the Property during the term of the
Loan to be conducted in compliance with all applicable Environmental Laws;


(b)           to provide the Bank with copies of all:  (i) correspondence,
notices of violation, summons, orders, complaints or other documents received by
the Indemnitor, its lessees, sublessees, occupants or assigns, pertaining to
compliance with any Environmental Laws from the date hereof; (ii) reports of
previous environmental investigations undertaken at the Property which the
Indemnitor knows of, or has or can obtain possession; (iii) licenses,
certificates and permits required by the Environmental Laws; (iv) a description
of the operations and processes of the Indemnitor; and (v) any other information
that the Bank may reasonably request;


(c)           not to generate, manufacture, refine, transport, transfer,
produce, store, use, process, treat, dispose of, handle, or in any manner deal
with, any Regulated Substances on any part of the Property, nor permit others to
engage in any such activity on the Property, except for (i) those Regulated
Substances which are used or present in the ordinary course of the Indemnitor’s
business in compliance with all applicable Environmental Laws, and except as
disclosed on Schedule I attached hereto or in the Phase I, and have not been
released into the environment in such a manner as to constitute Contamination
hereunder; and (ii) those Regulated Substances which are naturally occurring on
the Property, but only in such naturally occurring form;


(d)           not to cause or permit, as a result of any intentional or
unintentional act or omission on the part of the Indemnitor or any tenant,
subtenant, occupant or assigns, the presence of Regulated Substances or
Contamination on the Property, except for (i) those Regulated Substances which
are used or present in the ordinary course of the Indemnitor’s business in
compliance with all applicable Environmental Laws, are listed on Schedule I
attached hereto or in the Phase I, and have not been released into the
environment in such a manner as to constitute Contamination hereunder, and (ii)
those Regulated Substances which are naturally occurring on the Property, but
only in such naturally occurring form;


(e)           to give notice and a full description to the Bank within three (3)
Business Days upon the Indemnitor’s acquiring knowledge of (i) any and all
enforcement, clean-up, removal or other regulatory actions threatened,
instituted or completed by any governmental authority with respect to the
Indemnitor or the Property; (ii) all claims made or threatened by any third
party against the Indemnitor or the Property relating to damage, contribution,
compensation, loss or injury resulting from any Regulated Substances or
Contamination; (iii) any complaint made or threatened by any third party against
the Indemnitor or the Property relating to damage, contribution, compensation,
loss or injury resulting from any Regulated Substances or Contamination; (iv)
the presence of any Contamination on, under, from or affecting the Property; (v)
Indemnitor’s violation of any Environmental Laws; (vi) the imposition,
attachment or recording of any lien or encumbrance under applicable
Environmental Laws against the Property and/or any personal or other real
property owned by Indemnitor; and (vii) the inability to obtain or renew any
Environmental Permit or a notice from a governmental authority that it has
revoked or suspended, or otherwise intends to revoke or suspend, whether in
whole or in part, any permit for the Property, which permit relates, in any way,
to any Environmental Law;
 
 
4
 
 
 

--------------------------------------------------------------------------------

 

 
(f)           to timely comply with any Environmental Laws requiring the
removal, treatment, storage, processing, handling, transportation or disposal of
such Regulated Substances or Contamination and provide the Bank with
satisfactory evidence of such compliance;


(g)           to conduct and complete all investigations, studies, sampling and
testing, as well as all remedial, removal and other actions necessary to clean
up and remove all Contamination on, under, from or affecting the Property, all
in accordance with the Environmental Laws; and


(h)           to continue to have all necessary licenses, certificates and
permits required under the Environmental Laws relating to the Indemnitor and its
Property, facilities, assets and business.


Notwithstanding anything to the contrary herein, the Indemnitor is permitted to
use and maintain on the Property any substances of kinds and in amounts
ordinarily and customarily used or stored in similar properties for the purposes
of cleaning or other maintenance or operations and otherwise in compliance in
all material respects with all applicable Environmental Laws.


5.           Bank’s Right to Conduct an Investigation.


(a)           The Bank may, at any time and at its sole discretion, commission
an investigation into the presence of Regulated Substances or Contamination on,
from or affecting the Property, or the compliance with Environmental Laws at, or
relating to, the Property.  Such an investigation performed by the Bank shall be
at the Indemnitor’s expense if the performance of the investigation is commenced
(i) upon the occurrence of a default hereunder or of a default or “Event of
Default” under the Loan Agreement, the Note, the Mortgage or any other Loan
Document; or (ii) because the Bank has a reasonable belief that the Indemnitor
has violated any provision of this Agreement (including any representation,
warranty or covenant).  All other investigations performed by the Bank shall be
at the Bank’s expense.  In connection with any such investigation, the
Indemnitor, its tenants, subtenants, occupants and assigns, shall comply with
all reasonable requests for information made by the Bank or its agents and the
Indemnitor represents and warrants that all responses to any such requests for
information will be correct and complete.  Upon three (3) Business Days notice
by the Bank to the Indemnitor, the Indemnitor shall provide the Bank and its
agents with rights of access to all areas of the Property and permit the Bank
and its agents to perform testing (including any invasive testing) necessary or
appropriate, in the Bank’s reasonable judgment, to perform such investigation.


(b)           The Bank is under no duty, however, to conduct such investigations
of the Property and any such investigations by the Bank shall be solely for the
purposes of protecting the Bank’s security interest in the Property and
preserving its rights under the Loan Documents.  No site visit, observation, or
testing by the Bank shall constitute a waiver of any default of the Indemnitor
or be characterized as a representation regarding the presence or absence of
Regulated Substances or Contamination at the Property.  The Bank owes no duty of
care to protect the Indemnitor or any third party from the presence of Regulated
Substances, Contamination or any other adverse condition affecting the Property
nor shall the Bank be obligated to disclose to the Indemnitor or any third party
any report or findings made in connection with any investigation done on behalf
of the Bank.
 
5
 
 
 

--------------------------------------------------------------------------------

 

 
6.           Indemnification.


(a)           The Indemnitor covenants and agrees, at its sole cost and expense,
to indemnify, defend, protect, save and hold harmless the Bank (including the
Bank as holder of the Mortgage, as mortgagee in possession, or as successor in
interest to the Indemnitor as owner of the Property by virtue of a foreclosure
or acceptance of a deed in lieu of foreclosure) and all of its officers,
directors, employees and agents, any participant in the Loan, and their
respective successors and assigns, against and from any and all Environmental
Damages (as defined in subsection (b) below), which may at any time be imposed
upon, threatened against, incurred by or asserted or awarded against the Bank
(whether before or after the release, satisfaction or extinguishment of the
Mortgage) and arising from or out of:


(i)           the Indemnitor’s failure to comply with any of the provisions of
this Agreement, including the Indemnitor’s breach of any covenant,
representation or warranty contained in this Agreement; or


(ii)           any Contamination, or threatened release of any Regulated
Substances or Contamination, on, in, under, affecting or migrating or
threatening to migrate to or from all or any portion of the Property, any
surrounding areas or other property or any persons; or


(iii)           any violation of, or noncompliance with, or alleged violation
of, or noncompliance with, Environmental Laws (and/or any permit relating to any
Environmental Laws) by the Property or the Indemnitor, including, without
limitation, costs and fees of lawyers, environmental consultants and the like
incurred to remove any environmentally related lien imposed upon the Property;
or


(iv)           the willful misconduct, error or omission or negligent act or
omission of the Indemnitor; or


(v)           any judgment, lien, order, complaint, notice, citation, action,
proceeding or investigation pending or threatened by or before any governmental
authority or any private party litigant, including any environmental regulatory
body, or before any court of law (including any private civil litigation) with
respect to the Indemnitor’s business, assets, property or facilities, or the
Property, in connection with any Regulated Substances, Contamination or any
Environmental Laws (including the assertion that any lien existing or arising
pursuant to any Environmental Laws takes priority over the lien of the
Mortgage); or


(vi)           the enforcement of this Agreement or the assertion by the
Indemnitor of any defense to its obligations hereunder.


The Indemnitor’s indemnification obligations set forth in this Section 6 shall
be in effect and enforceable regardless of whether any such indemnification
obligations arise before or after foreclosure of the Mortgage or other taking of
title to all or any portion of the Property by the Bank or any affiliate of the
Bank, and whether the underlying basis of any claim arose from events prior to
the Indemnitor acquiring ownership of the Property.


(b)           For the purposes of this Agreement, “Environmental Damages” shall
mean all claims, judgments, damages, losses, penalties, fines, liabilities
(including strict liability), encumbrances, liens, costs and expenses of
investigation and defense of any claim, whether or not such claim is ultimately
defeated, and of any good faith settlement, of whatever kind or nature,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
including reasonable attorneys’ fees and disbursements and consultants’ fees,
any of which are incurred at any time, and including:


(i)           damages for personal injury, or injury to property or natural
resources, occurring upon or off of the Property, including lost profits,
consequential damages, punitive damages, the cost of demolition and rebuilding
of any improvements on real property, interest and penalties;
 
 
6
 
 
 

--------------------------------------------------------------------------------

 

 
(ii)           fees incurred for the services of attorneys, consultants,
contractors, experts, laboratories and all other costs and expenses incurred in
connection with investigation, remediation or post-remediation monitoring,
operation and maintenance, of any Regulated Substances or Contamination or
violation of any Environmental Laws including the preparation of any feasibility
studies or reports or the performance of any cleanup, remediation, removal,
response, abatement, contaminant, closure, restoration, treatment, investigation
work or monitoring work required by any Environmental Laws, or reasonably
necessary to make full economic use of the Property or any other property or
otherwise expended in connection with such conditions, including any and all
Corrective Work under Section 7, and further including any attorneys’ fees,
costs and expenses incurred in enforcing this Agreement or collecting any sums
due hereunder;


(iii)           any additional costs required to take necessary precautions to
protect against a release of Regulated Substances or Contamination on, in, under
or affecting the Property into the air, any body of water, any other public
domain or any surrounding or adjoining areas;


(iv)           any costs incurred to comply, in connection with all or any
portion of the Property or any area surrounding or adjoining the Property, with
all Environmental Laws;


(v)           liability to any third persons or governmental agency for costs
expended in connection with the items referenced in clause (ii) above; and


(vi)           diminution in the value of the Property, and damages for the loss
of business and restriction on the use or adverse impact on the marketing of
rentable or usable space or of any amenity of the Property.


(c)           Promptly after the receipt by the Bank of written notice of any
demand or claim or the commencement of any action, suit or proceeding concerning
the Indemnitor or the Bank in connection with the Property, the Bank shall
endeavor to notify the Indemnitor thereof in writing.  The failure by the Bank
promptly to give such notice shall not relieve the Indemnitor of any liability
to the Bank hereunder.


7.           Indemnitor’s Obligation to Perform Corrective Work.


(a)           The Indemnitor shall have the obligation to promptly commence and
perform any corrective work required to address any Environmental Damages,
including any actions required by the Indemnitor under Section 6 (“Corrective
Work”) after the occurrence of any of the following:  (i) the Indemnitor obtains
actual knowledge of any Contamination on, in, under, affecting, or migrating to
or from the Property or any surrounding areas; or (ii) an event occurs for which
the Bank can seek indemnification from the Indemnitor pursuant to Section 6.
(b)           The Indemnitor shall provide to the Bank written notification at
least twenty (20) days prior to the commencement of any such Corrective Work,
and shall give the Bank a monthly report, during the performance of such
Corrective Work, on the Indemnitor’s progress with respect thereto, and shall
promptly give the Bank such other information with respect thereto as the Bank
shall reasonably request.  Such written notice shall contain the name of the
person or entity performing such Corrective Work and shall be accompanied
by:  (i) written evidence, satisfactory in form and content to the Bank, showing
that such person or entity is fully insured against any and all injury and
damages caused by or resulting from the performance of such Corrective Work; and
(ii) copies of the plans for such Corrective Work, approved in writing by the
appropriate governmental authorities.


(c)           Any Corrective Work conducted by the Indemnitor shall be
diligently performed and shall comply with all Environmental Laws and all other
applicable laws to correct, contain, clean up, treat, remove, resolve, dispose
of or minimize the impact of all Regulated Substances or Contamination.
 
7
 
 
 

--------------------------------------------------------------------------------

 

 
(d)           Any failure by the Bank to object to any actions taken by the
Indemnitor shall not be construed to be an approval by the Bank of such
actions.  This Agreement shall not be construed as creating any obligation for
the Bank to initiate any contests or to perform or review the Indemnitor’s or
any other party’s performance of, any Corrective Work, or disburse any funds for
any contests or the performance of any Corrective Work.


8.           Bank’s Right to Select Engineers, Consultants and
Attorneys.  Without limiting the other provisions hereof, in the event any claim
(whether or not a judicial or administrative action is involved) is asserted
against the Bank with respect to Regulated Substances, Environmental Laws or
Contamination, the Bank shall have the right to select the engineers, other
consultants and attorneys for the Bank’s defense or guidance, determine the
appropriate legal strategy for such defense, and compromise or settle such
claim, all in the Bank’s sole discretion, and the Indemnitor shall be liable to
the Bank in accordance with the terms hereof for liabilities, costs and expenses
incurred by the Bank in this regard.


9.           Indemnitor’s Obligation to Deliver Property.  The Indemnitor agrees
that, in the event the Mortgage is foreclosed (whether judicially or by power of
sale) or the Indemnitor tenders a deed in lieu of foreclosure, the Indemnitor
shall deliver the Property to the Bank free of any and all Regulated Substances,
(except for (a) those Regulated Substances which are used or present in the
ordinary course of the Indemnitor’s business in compliance with all
Environmental Laws, are listed on Schedule I hereto and have not been released
into the environment in such a manner as to constitute Contamination hereunder,
and (b) those Regulated Substances which are naturally occurring on the
Property, but only in such naturally occurring form) or Contamination in a
condition such that the Property conforms with all Environmental Laws and such
that no remedial or removal action will be required with respect to the
Property.  The Indemnitor’s obligations as set forth in this Section are
strictly for the benefit of the Bank and any successors and assigns of the Bank
as holder of any portion of the Loan and shall not in any way impair or affect
the Bank’s right to foreclose against the Property.


10.           Bank’s Right to Cure.  In addition to the other remedies provided
to the Bank in the Mortgage and the other Loan Documents, should the Indemnitor
fail to abide by any provisions of this Agreement, the Bank may, should it elect
to do so, perform any Corrective Work and any other such actions as it, in its
sole discretion, deems necessary to repair and remedy any damage to the Property
caused by Regulated Substances or Contamination or any such Corrective Work.  In
such event, all funds expended by the Bank in connection with the performance of
any Corrective Work, including all attorneys’ fees, engineering fees, consultant
fees and similar charges, shall become a part of the obligation secured by the
Mortgage and shall be due and payable by the Indemnitor on demand.  Each
disbursement made by the Bank pursuant to this provision shall bear interest at
the lower of the Default Rate (as defined in the Loan Agreement) or the highest
rate allowable under applicable laws from the date the Indemnitor shall have
received written notice that the funds have been advanced by the Bank until paid
in full.


11.           Scope of Liability.  The liability under this Agreement shall in
no way be limited or impaired by (a) any extension of time for performance
required by any of the Loan Documents; (b) any sale, assignment or foreclosure
of the Loan Agreement, the Note or Mortgage, the acceptance of a deed in lieu of
foreclosure or trustee’s sale, or any sale or transfer of all or part of the
Property; (c) the discharge of the Loan Agreement, the Note or the reconveyance
or release of the Mortgage; (d) any exculpatory provisions in any of the Loan
Documents limiting the Bank’s recourse; (e) the accuracy or inaccuracy of the
representations and warranties made by the Indemnitor, or any other obligor
under any of the Loan Documents; (f) the release of the Indemnitor or any
guarantor or any other person from performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the Loan
Documents by operation of law, the Bank’s voluntary act or otherwise; (g) the
release or substitution, in whole or in part, of any security for the Loan
Agreement, the Note or other obligations; or (h) the Bank’s failure to record
the Mortgage or file any UCC financing statements (or the Bank’s improper
recording or filing of any thereof) or to otherwise perfect, protect, secure or
insure any security interest or lien given as security for the Loan Agreement,
the Note or other obligations; and, in any such case, whether with or without
notice to the Indemnitor or any guarantor or other person or entity and with or
without consideration.
 
 
8
 
 
 

--------------------------------------------------------------------------------

 

 
12.           Notices.  All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt.  Notices may be given in any manner
to which the parties may separately agree, including electronic mail.  Without
limiting the foregoing, first class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving
Notices.  Regardless of the manner in which provided, Notices may be sent to a
party’s address as set forth above or to such other address any party may give
to the other for such purpose in accordance with this section.


13.           Preservation of
Rights.                                             No delay or omission on the
Bank’s part to exercise any right or power arising hereunder will impair any
such right or power or be considered a waiver of any such right or power, nor
will the Bank’s action or inaction impair any such right or power.  The Bank’s
rights and remedies hereunder are cumulative and not exclusive of any other
rights or remedies which the Bank may have under other agreements, at law or in
equity.  Any representations, warranties, covenants or indemnification
liabilities for breach thereof contained in this Agreement shall not be affected
by any knowledge of, or investigations performed by, the Bank.  Any one or more
persons or entities comprising the Indemnitor, or any other party liable upon or
in respect of this Agreement or the Loan, may be released without affecting the
liability of any party not so released.


14.           Illegality.  If any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, it shall not affect or
impair the validity, legality and enforceability of the remaining provisions of
this Agreement.


15.           Changes in Writing.  No modification, amendment or waiver of, or
consent to any departure by the Indemnitor from, any provision of this Agreement
will be effective unless made in a writing signed by the Bank and Indemnitors,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  No notice to or demand on the Indemnitor
will entitle the Indemnitor to any other or further notice or demand in the
same, similar or other circumstance.


16.           Successors and Assigns; Survival.  This Agreement will be binding
upon the Indemnitor and its heirs, administrators, successors and assigns, and
will inure to the benefit of the Bank and its successors and assigns as well as
any persons or entities who acquire title to or ownership of the Property from,
or through action by, the Bank (including at a foreclosure, sheriff’s or
judicial sale); provided, however, that the Indemnitor may not assign this
Agreement in whole or in part without the Bank’s prior written consent and the
Bank at any time may assign this Agreement in whole or in part, subject to
Section 16.3 of the Loan Agreement.  The Indemnitor’s obligations under this
Agreement shall survive any judicial foreclosure, foreclosure by power of sale,
deed in lieu of foreclosure, transfer of the Property by the Indemnitor or the
Bank and payment of the Loan in full.


17.           Interpretation.  In this Agreement, unless the Bank and the
Indemnitor otherwise agree in writing, the singular includes the plural and the
plural the singular; words importing any gender include the other genders;
references to statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement.  Section
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.  If this
Agreement is executed by more than one party as Indemnitor, the obligations of
such persons or entities will be joint and several.
 
9
 
 
 

--------------------------------------------------------------------------------

 

 
18.           Governing Law and Jurisdiction.  This Agreement has been delivered
to and accepted by the Bank and will be deemed to be made in the State of New
York.  This Agreement will be interpreted and the rights and liabilities of the
parties hereto determined in accordance with the laws of the State of New
York.  The Indemnitor and the Bank hereby irrevocably consent to the exclusive
jurisdiction of any state or federal court in the county or judicial district in
New York County, State of New York; provided that nothing contained in this
Agreement will prevent the Bank from bringing any action, enforcing any award or
judgment or exercising any rights against the Indemnitor individually, against
any security or against any property of the Indemnitor within any other county,
state or other foreign or domestic jurisdiction.  The Bank and the Indemnitor
agree that the venue provided above is the most convenient forum for both the
Bank and the Indemnitor.  The Indemnitor and Bank waive any objection to venue
and any objection based on a more convenient forum in any action instituted
under this Agreement.


19.           Further Assurances.  Indemnitor will, at the cost of Indemnitor,
upon the Bank’s request, execute, acknowledge and deliver to the Bank such
further documents and statements and do or cause to be done such acts or things
as the Bank may deem necessary or appropriate to effect the transactions
contemplated hereby or to confirm the assumption of and agreement to pay,
perform and discharge the liabilities and obligations hereby assumed and agreed
to be paid, performed or discharged, or intended so to be.


20.           WAIVER OF JURY TRIAL.  THE INDEMNITOR IRREVOCABLY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS
AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS.  THE INDEMNITOR AND BANK
ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.


21.  If any provisions of this Agreement and the Loan Agreement conflict, the
terms of this Agreement shall control.
 
10
 
 
 

--------------------------------------------------------------------------------

 
 
The Indemnitor acknowledges that it has read and understood all the provisions
of this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.



 


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW
 
 
11
 
 
 

--------------------------------------------------------------------------------

 

 
WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.
 
 
 
ATTEST:
INTEGRATED BIOPHARMA.INC.
   
By:
/s/ Dina L. Masi  
By:
/s/ E. Gerald Kay  
Name:  DINA L. MASI
Name:  E. GERALD KAY
Title:  Secretary
Title:  President and Chief Executive Officer

 
 
ATTEST:
InB:MANHATTAN DRUG COMPANY, INC.
   
By:
/s/ Dina L. Masi  
By:
/s/ Riva Sheppard  
Name:  DINA L. MASI
Name:  RIVA SHEPPARD
Title:  Secretary
Title:  President and Chief Executive Officer

 
 
ATTEST:
AGROLABS, INC.
   
By:
/s/ Dina L. Masi  
By:
/s/ Christina Kay  
Name:  DINA L. MASI
Name:  CHRISTINA KAY
Title:  Secretary
Title:  President and Chief Executive Officer

 
 
ATTEST:
IHT HEALTH PRODUCTS, INC.
   
By:
/s/ Dina L. Masi  
By:
/s/ Christina Kay  
Name:  DINA L. MASI
Name:  CHRISTINA KAY
Title:  Secretary
Title:  President and Chief Executive Officer

 
 
ATTEST:
VITAMIN FACTORY, INC.
   
By:
/s/ Dina L. Masi  
By:
/s/ Riva Sheppard  
Name:  DINA L. MASI
Name:  RIVA SHEPPARD
Title:  Secretary
Title:  President and Chief Executive Officer

 
 
ATTEST:
IHT PROPERTIES, CORP.
   
By:
/s/ Dina L. Masi  
By:
/s/ E. Gerald Kay  
Name:  DINA L. MASI
Name:  E. GERALD KAY
Title:  Secretary
Title:  President and Chief Executive Officer


12
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Legal Description

 
ALL that certain lot, parcel or tract of land, situate and lying in the Township
of Hillside, County of Union, State of New Jersey, being known and designated as
Lot 47 in Block 1108 on the tax map of the Township of Hillside and being more
particularly described as follows:


BEGINNING at a point formed by the intersection of the northeasterly side of New
Jersey State Highway Route 22 (width varies), and the dividing line between
Block 1108, Lot 47 and Block 1108, Lot 57, said point being distance 163.17 feet
measured northwesterly along said Route 22, from the intersection of the said
northeasterly line of Route 22 and the northwesterly line of Harding Terrace
(50'wide); thence


(1)  
along said northeasterly line of Route 22, North 65 degrees 58 minutes 00
seconds West, a distance of 103.25 feet to a point of curvature; thence

 
(2)  
continuing along said northeasterly line of Route 22 on a curve to the right,
having an arc distance of 172.12 feet, a radius of 1,108.78 feet, a central
angle of 8 degrees 53 minutes 39 seconds and being subtended by a chord which
bears North 61 degrees 31 minutes 11 seconds West, 171.95 feet to a point on the
dividing line between Block 1108, Lot 47 and Block 1108, Lot 46; thence

 
(3)  
along said dividing line, North 42 degrees 44 minutes 00 seconds East, a
distance of 150.00 feet to a point; thence

 
(4)  
still along said fine, North 55 degrees 15 minutes 56 seconds West, a distance
of 29.92 feet to a point on the dividing line between Block 1108, Lot 47 and
Block 1108, Lot 45; thence

 
(5)  
continuing along said dividing line, North 42 degrees 44 minutes 00 seconds
East, a distance of 114.81 feet to a point of cusp on the southerly line of
Hillside Avenue (60' wide); thence

 
(6)  
along said southerly line of Hillside Avenue in a easterly direction on a curve
to the left, having an arc distance of 86.82 feet, a radius of 288.00 feet, a
central angle of 17 degrees 16 minutes 20 seconds and being subtended by a chord
which bears South 89 degrees 12 minutes 40 seconds East, 86.49 feet to a point
of cusp on the dividing line between Block 1108, Lot 47 and Block 1108, Lot 48;
thence;

 
(7)  
along said dividing line, South 34 degrees 22 minutes 00 seconds West, a
distance of 84.19 feet to a corner in the dividing line; thence

 
(8)  
continuing along said dividing line, South 55 degrees 38 minutes 00 seconds
East, a distance of 42.75 feet to another corning in said dividing line; thence

 
(9)  
still along said dividing line, North 34 degrees 22 minutes 00 seconds East, a
distance of 63.74 feet to a point on the dividing line between Block 1108, Lot
47 and Block 1108, Lot 49; thence

 
(10)  
along said dividing line, South 55 degrees 38 minutes 00 seconds East, a
distance of 95.00 feet to a corner in said dividing line; thence

 
(11)  
still along said dividing line, North 34 degrees 22 minutes 00 seconds East, a
distance of 5.20 feet to the dividing line between Block 1108, Lot 47 and Block
1108, Lot 50; thence

 
(12)  
along said dividing line, South 55 degrees 35 minutes 30 seconds East, a
distance of 54.75 feet to a point on the dividing line between Block 1108, Lot
47 and Block 1108, Lot 51; thence

 
(13)  
running South 34 degrees 29 minutes 30 seconds West, a distance of 59.96 feet to
a point; thence

 
(14)  
running North 55 degrees 38 minutes 00 seconds West, a distance of 0.34 feet to
a point; thence

 
(15)  
running South 34 degrees 23 minutes 30 seconds West, a distance of 198.62 feet
to the place of BEGINNING.

 
 
 
 
 
13
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
List of Exceptions
 
 
Any matters or exceptions set forth in the Phase I, if any.
 
 
 
 
14